COX, Judge
(dissenting):
I agree with the proposition that a convening authority cannot disregard a mandate of this or any other court to disadvantage an accused beyond the extent permitted by the court. However, I do read the Uniform Code of Military Justice, in light of the legislative history, as a congressional grant of unfettered discretion to convening authorities to act for the betterment of an accused, even if beyond that authorized by a court, if such action is deemed appropriate under the circumstances. Art. 64, UCMJ, 10 USC § 8641 ; Hearings on H.R. 2498 Before a Subcomm. of the House Comm, on Armed Services, 81st Cong., 1st Sess. 1182-85 (1949) (testimony of Felix Larkin, Assistant General Counsel, O.S.D.). Nothing in the Code or the Manual for Courts-Martial limits the time of such discretion up to the point the conviction is final.
I view this convening authority as acting within that discretion. Under the circumstances, I do not see that what these parties have agreed to is any business of this Court.2

. After the date of this court-martial, the Uniform Code of Military Justice was amended. Those provisions relating to the convening authority's action have been somewhat amplified and now appear in Article 60, UCMJ, 10 USC § 860.


. The fact that the Department of the Army would urge this concentration of power in the Court of Military Review is not surprising. The battle between Washington-based authorities and field commanders for ultimate control over the outcome of courts-martial has been the subject of debate for many years, notably the now-famous Ansell-Crowder disputes which occurred during the second decade of this century.